DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-5, 7-13, 15-21, 23-29, 31-32 are allowed for the below reasons.
In regards to claims 1,9,17 & 25 the prior art of reference does not disclose singly or in combination to render a method in lieu of Applicant’s 10/1/2021 filed arguments on page #s 1-2.
In regards to claims 5,13,21 & 29 the prior art of reference does not disclose singly or in combination to render a method in lieu of Applicant’s 10/1/2021  filed arguments on page #s 4-5.
In regards to claims 8,16,24 & 32 the prior art of reference does not disclose singly or in combination to render a method in lieu of Applicant’s 10/1/2021  filed arguments on page #s 6-7.
In regards to claims 4,12,20 & 28 the prior art of reference does not disclose singly or in combination to render a method in lieu of Applicant’s 10/1/2021  filed arguments on page #s 7-8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K.  WILFORD SHAHEED whose telephone number is (469)295-9175.  The examiner can normally be reached on Monday-Friday 9 am-5pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor Jinsong Hu can be reached at (571)272-3965 where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643